EXHIBIT 10.1
 


 
SUBSCRIPTION AGREEMENT
 
NeoStem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Attention: Chief Executive Officer
 
Ladies and Gentlemen:
 
The undersigned investor (the “Investor”), under the following terms and
conditions, offers to subscribe (the “Offer”) for the securities of NeoStem,
Inc., a Delaware corporation (the “Company” or “NeoStem”). The Company is
issuing units (the “Units”) at a per Unit price of $1.25 with each Unit
consisting of (a) one share (the “Common Shares”) of common stock, $.001 par
value (the “Common Stock”) and (b) one accompanying warrant (each, a “Warrant”
and together the “Warrants”) for the purchase of one share of the Common Stock
at an exercise price equal to $1.75, subject to adjustment, expiring five years
from the date of issuance (the shares of the Common Stock issuable under the
Warrants are referred to as the “Warrant Shares”). The form of the Warrants is
attached hereto as Exhibit A. The Company is offering 1,000,000 Units (the
“Offering”).
 
The Investor understands that the Units are being issued pursuant to one or more
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act” or the “Act”), in a Offering pursuant to an
exemption from registration under Regulation S promulgated under the Act
(“Regulation S”). As such, the Common Stock, the Warrants and the Warrant Shares
each are “restricted securities” and may not be sold or transferred absent a
registration statement declared effective under the Act or an exemption from the
registration requirements of the Act.
 
1. Subscription.
 
The closing (the “Closing”) of the transactions hereunder shall take place at
the offices of the Company or at such other location as the Company may
determine after the receipt by the Company of subscriptions for Units from the
Investor and after it has been determined that all conditions in this
Subscription Agreement have been met. At the Closing, funds equal to the
Subscription Amount of the Investor shall be delivered to the Company and the
Company shall promptly thereafter deliver to the Investor his, her or its
respective Shares and Warrants as provided herein.
 
Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement and the Company’s due execution of this Subscription Agreement, the
Investor hereby offers to subscribe for Units as set forth in the Investor
Signature Page attached hereto and contemporaneously herewith makes payment for
the purchase of the Units by wire transfer or bank check.
 
2. Conditions.
 
The Offer is made subject to the following conditions: (i) that the Company,
acting in good faith, shall have the right to accept or reject the Offer, in
whole or in part, for any reason; (ii) that the Investor agrees to comply with
the terms of this Subscription Agreement; and (iii) the American Stock Exchange
shall have approved this offering.
 
 
- 1 -

--------------------------------------------------------------------------------

 
Acceptance of this Offer shall be deemed given by the countersigning of this
Subscription Agreement by the Company. In the event the Company does not accept
the Offer, any and all proceeds for the purchase of the Units by the Investor
shall be returned to the Investor.
 
3. Representations, Warranties and Covenants of the Investor.
 
The Investor, in order to induce the Company to accept this Offer, hereby
warrants, represents and covenants as follows:
 
(a) Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The purchase by
the Investor of the Units hereunder has been duly authorized by all necessary
action on the part of the Investor. This Subscription Agreement has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(b) Investor Representation. The Investor understands that the Units, Common
Shares, Warrants and Warrant Shares (collectively, the “Securities”), are each
“restricted securities” and have not been registered under the Securities Act or
qualified under any applicable state securities law by reason of their issuance
in a transaction that does not require registration or qualification (based in
part on the accuracy of the representations and warranties of the Investor
contained herein), and that such securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. The Investor hereby
agrees that the Company may insert the following or similar legend on the face
of the certificates evidencing the Securities if required in compliance with
federal and state securities laws:
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISTRIBUTED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR
AREAS SUBJECT TO ITS JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A
"U.S. PERSON" AS THAT TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT
ANY TIME PRIOR TO ONE (1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (ii) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM FROM
UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. ANY SALES, TRANSFERS OR
OTHER DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT. THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER
OR OTHER DISTRIBUTION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE."
 
 
- 2 -

--------------------------------------------------------------------------------

 
The Investor understands and acknowledges that the U.S. Securities and Exchange
Commission (the “Commission”) currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
effective date of a registration statement registering the re-sale of the Common
Shares and the Warrant Shares is a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Accordingly, without limiting
the restrictions set forth in Section (c) hereof the Investor agrees not to use
any of the Common Shares or Warrant Shares to cover any short sales made prior
to the effective date of such registration statement.
 
(c) Regulation S. This Agreement is made by the Company with the Investor in
reliance upon the Investor's representations, warranties and covenants made in
this Agreement. The Investor is a Non-U.S. Person (as defined herein). As used
herein, the term “United States” means and includes the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “Non-U.S. Person” means any person who is
not a U.S. Person, within the meaning of Regulation S, the definition of which
is set forth on Schedule A attached hereto, or is deemed not to be a U.S. Person
pursuant to Rule 902(k)(2) of Regulation S, as set forth on Schedule B attached
hereto.
 
(1) The Investor has been advised and acknowledges that:
 

 
(1)
the Securities have not been, and when issued, will not be registered pursuant
to the Securities Act, the securities laws of any state of the United States or
the securities laws of any other country;

 

 
(2)
in issuing and selling the Securities to the Investor pursuant hereto, the
Company is relying upon the “safe harbor” provided by Regulation S;

 

 
(3)
it is a condition to the availability of the Regulation S “safe harbor” that the
Securities not be offered or sold in the United States or to a U.S. Person until
the expiration of a period of one year following the Closing (the “Restricted
Period”); and

 

 
(4)
notwithstanding the foregoing, prior to the expiration of the Restricted Period
the Securities may be offered or sold by the holder thereof if such offer and
sale is made in compliance with the terms of this Agreement and either: (A) if
the offer or sale is within the United States or to or for the account of a U.S.
Person (as such terms are defined in Regulation S), the sale is made pursuant to
an effective registration statement or pursuant to an exemption from the
registration requirements of the Securities Act; or (B) the offer and sale is
outside the United States and to other than a U.S. Person.

 
(ii) The Investor agrees that with respect to the Securities until the
expiration of the Restricted Period:
 

 
(1)
the Investor, its agents or its representatives have not and will not solicit
offers to buy, offer for sale or sell any of the Securities, or any beneficial
interest therein in the United States or to or for the account of a U.S. Person
during the Restricted Period; and

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
(2)
notwithstanding the foregoing, prior to the expiration of the Restricted Period
the Securities shall not be offered or sold by the holder thereof unless such
offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. Person (as such terms are defined in Regulation S), the sale
is made pursuant to an effective registration statement or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. Person; and

 

 
(3)
the Investor will not engage in hedging transactions with regard to the
Securities unless in compliance with the Securities Act.

 
The foregoing restrictions are binding upon subsequent transferees of the
Securities, except for transferees pursuant to an effective registration
statement. The Investor agrees that after the Restricted Period, the Securities
may be offered or sold within the United States or to or for the account of a
U.S. Person only pursuant to applicable securities laws, including, without
limitation, Regulation S.
 
(iii) The Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or other general solicitation or
advertisement. The Investor has not engaged, nor is it aware that any party has
engaged, and the Investor will not engage or cause any third party to engage, in
any :directed selling efforts," as such term is defined in Regulation S, in the
United States with respect to the Securities.
 
(iv) The Investor: (1) is domiciled and has its principal place of business
outside the United States; (2) certifies it is not a U.S. Person and is not
acquiring the Securities for the account or benefit of any U.S. Person; and (3)
at the time of the Closing, the Investor or persons acting on the Investor's
behalf in connection therewith will be located outside the United States.
 
(v) At the time of offering to the Investor and communication of the Investor’s
order to purchase the Securities and at the time of the Investor’s execution of
this Agreement, the Investor or persons acting on the Investor’s behalf in
connection therewith were located outside the United States.
 
(vi) The Investor is not a “distributor” (as defined in Regulation S) or a
“dealer” (as defined in the Securities Act).
 
(vii) The Investor acknowledges that upon exercising the Warrants, the holder
shall be required to give: (1) written certification that it is not a U.S.
Person and the warrant is not being exercised on behalf of a U.S. Person; or (2)
a written opinion of counsel to the effect that the Warrant and the Warrant
Shares delivered upon exercise thereof have been registered under the Securities
Act or are exempt from registration thereunder. The Investor further
acknowledges that procedures set forth in the Warrant have been implemented to
ensure that the Warrant may not be exercised within the United States, and that
the Warrant Shares may not be delivered within the United States upon exercise,
other than in offerings deemed to meet the definition of "offshore transaction
pursuant to Rule 902(h) under Regulation S, unless registered under the Act or
an exemption from such registration is available.
 
(viii) The Investor acknowledges that the Company shall make a notation in its
stock books regarding the restrictions on transfer set forth in this Agreement
and shall transfer such shares on the books of the Company only to the extent
consistent therewith. In particular, the Investor acknowledges that the Company
shall refuse to register any transfer of the Securities not made in accordance
with the provisions of Regulation S, pursuant to registration pursuant to the
Securities Act or pursuant to an available exemption from registration.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(ix) The Investor hereby represents that the Investor is satisfied as to the
full observance of the laws of the Investor’s jurisdiction in connection with
any invitation to subscribe for the Securities or any use of the Agreement,
including (i) the legal requirements within such Investor's jurisdiction for the
purchase of the Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities. The Investor’s subscription and payment for, and the Investor's
continued beneficial ownership of, the Securities will not violate any
applicable securities or other laws of the Investor’s jurisdiction.
 
(x) The Investor is a resident of a country (an “International Jurisdiction”)
other than Canada or the United States and the decision to subscribe for the
Securities was taken in such International Jurisdiction.
 
(xi) The delivery of this Subscription Agreement, the acceptance of it by the
Company and the issuance of the Securities to the Investor complies with all
laws applicable to the Investor, including the laws of the Investor’s
jurisdiction of formation, and all other applicable laws, and will not cause the
Company to become subject to, or require it to comply with, any disclosure,
prospectus, filing or reporting requirements under any applicable laws of the
International Jurisdiction.
 
(xii) The Investor is knowledgeable of, or has been independently advised as to,
the application or jurisdiction of the securities laws of the International
Jurisdiction which would apply to the subscription (other than the securities
laws of Canada and the United States).
 
(xiii) The Investor is purchasing the Securities pursuant to exemptions from the
prospectus and registration requirements (or their equivalent) under the
applicable securities laws of that International Jurisdiction or, if such is not
applicable, each is permitted to purchase the Securities under the applicable
securities laws of the International Jurisdiction without the need to rely on an
exemption.
 
(xiv) The applicable securities laws do not require the Company to register any
of the Securities, file a prospectus or similar document, or make any filings or
disclosures or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction.
 
(xv) The Investor will not sell, transfer or dispose of the Securities except in
accordance with all applicable laws, including, without limitation, applicable
securities laws of each of International Jurisdiction, Canada and the United
States, and the Investor acknowledges that the Company shall have no obligation
to register any such purported sale, transfer or disposition which violates
applicable, International Jurisdiction, Canadian or United States or other
securities laws.
 
(i) Experience of Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Investor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(k) Access to Information. The Investor has reviewed and understands the SEC
Reports (as that term is defined in Section 4(g)), as well as supplemental
information with respect to the Company's warrants provided pursuant to the
e-mail sent on August 26, 2008 at 11:51 a.m. (New York Time) from Robin Smith,
on behalf of the Company, to, among others, Eric Wei, on behalf of the Investor
(the "Supplemental E-mail"), and neither the Company nor any of its
representatives have made any other representations or warranties to the
Investor with respect to the Company except as contained herein, in the SEC
Reports or in the Supplemental E-mail. Specifically, the Investor acknowledges
that the SEC Reports disclose that the Company is actively exploring acquisition
opportunities and the Investor acknowledges that there can be no assurance that
any such acquisition will be consummated. The Investor has also been afforded
the opportunity to ask questions of, and receive answers from, the officers
and/or directors of the Company concerning the terms and conditions of the
Offering and to obtain any additional information, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished; and
has availed himself of such opportunity to the extent he considers appropriate
in order to permit him to evaluate the merits and risks of an investment in the
Securities. It is understood that all documents, records, and books pertaining
to this investment have been made available for inspection by the Investor
during reasonable business hours at the Company’s principal place of business.
Notwithstanding the foregoing, it is understood that the Investor is purchasing
the Securities without being furnished any prospectus setting forth all of the
information that would be required to be furnished under the Securities Act and
this Offering has not been passed upon or the merits thereof endorsed or
approved by any state or federal authorities.
 
 
4. Representations and Warranties of the Company.
 
The Company hereby makes the following representations and warranties to the
Investor:
 
(a) Organization and Qualification. Each of the Company and its subsidiaries
(each, a “Subsidiary”) is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Subscription Agreement (any of (i), (ii), or (iii), a
“Material Adverse Effect”) and no Action (defined below) has been instituted in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering, to issue the Units
and, upon due exercise of the Warrants, to duly issue the shares of Common Stock
deliverable thereunder. The execution and delivery of this Subscription
Agreement and the Units by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, other than the Required Approvals (as defined below). This
Subscription Agreement, when executed and delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(c) No Conflicts. The execution, delivery, and performance of this Subscription
Agreement by the Company and the consummation by the Company of the Offering and
issuance of the Units does not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents or (ii)
subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of
any agreement, credit facility, debt, or other instrument (evidencing the
Company’s or a Subsidiaries’ debt or otherwise) or other understanding to which
the Company or either of the Subsidiaries is a party or by which any property or
asset of the Company or its Subsidiaries is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction,
decree, or other restriction of any court or governmental authority as currently
in effect to which the Company or any of the Subsidiaries is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or either of the Subsidiaries is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate have a Material Adverse Effect.
 
(d) Filings, Consents, and Approvals. Neither the Company nor any of the
Subsidiaries is required to obtain any consent, waiver, authorization, or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local, or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement, other than: (i) the filing with the Commission of the
Registration Statement pursuant to Section 5 and (ii) any applicable Blue Sky
filings (collectively, the “Required Approvals”).
 
(e) Issuance of the Units. The Units, and each component or underlying security,
are duly authorized and, when issued and paid for in accordance with this
Subscription Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, and not subject to any preemptive
rights. The Company will reserve from its duly authorized capital stock a number
of shares of Common Stock required for issuance of the Warrant Shares.
 
(f) Capitalization. The number of shares and type of all authorized, issued, and
outstanding capital stock of the Company is as set forth in the SEC Reports as
of the respective dates set forth therein. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the Offering. No further approval or authorization of any
stockholder, the Board of Directors of the Company, or others is required for
the issuance and sale of the Units and the underlying Warrant Shares. Upon
exercise of the Warrants in accordance with their terms, the Warrant Shares
issuable thereby will be deemed duly authorized, validly issued, fully paid and
non-accessible in all respects.
 
(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (or such shorter period as the Company was required by law to
file such material) (the foregoing materials being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
advised the Investor that a copy of each of the SEC Reports (together with all
exhibits and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where the Investor
may view the SEC Reports.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(h) Material Changes. Since the date of the latest audited financial statements
included in the SEC Reports, except as specifically disclosed in the SEC Reports
or referred to in this Subscription Agreement, (i) there has been no event,
occurrence, or development that has had a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, and (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders except in the ordinary course of business
consistent with prior practice, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock except consistent with prior
practice or pursuant to existing Company stock option or similar plans.
 
(i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding, or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, the Subsidiaries or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local, or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Subscription Agreement or the Units
or (ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement, (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business except in
each case as could not have a Material Adverse Effect.
 
(k) Regulatory Permits. The Company and the Subsidiaries possess the
certificates, authorizations, and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the SEC Reports, except where the failure to possess such
permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”).
 
(l) Title to Assets. Except as set forth in the SEC Reports, the Company and the
Subsidiaries have good and marketable title in all real and personal property
owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of any liens, encumbrances or other
restrictions.
 
(m)Patents and Trademarks. To the best of the Company’s knowledge, the Company
and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses, and other similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of others.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(n)Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
in the Company’s reasonable discretion. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.
 
(o) Private Placement. Assuming the accuracy of the Investor representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the Units by the Company to the Investor as
contemplated hereby or the exercise of the Warrants.
 
(p)No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Units by any form of general
solicitation or general advertising. The Company has not engaged, nor is it
aware that any party has engaged, and the Company will not engage or cause any
third party to engage, in any directed selling efforts in the United States with
respect to the Securities.
 
(q)Foreign Corrupt Practices. The Company has not to its knowledge (i) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended
 
(r)Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s upcoming financial statements, are a registered public accounting firm
as required by the Securities Act.
 
(s)Listing and Maintenance Requirements. The Company’s Common Stock currently is
quoted on the American Stock Exchange (“AMEX”).
 
5. Registration Rights.
 
The Company grants registration rights to the Investor under the following terms
and conditions:
 
(a) The Company will prepare and file (which may include the preparation and
filing of one or more pre-effective amendments to any registration statements
that relates to the Company’s securities, which may be currently on file or may
be subsequently filed with the Commission), at its own expense, a registration
statement under the Securities Act (the “Registration Statement”) with the
Commission within one hundred and eighty (180) days of the final closing of the
offering for the non-underwritten public offering and resale of the Common
Shares and the Warrant Shares (subject to adjustment as set forth in the
Warrants) (the “Registrable Securities”) through the facilities of all
appropriate securities exchanges, if any, on which the Company’s Common Stock is
being sold or on the over-the-counter market if the Company’s Common Stock is
quoted thereon. Such registration statement may include securities required to
be included by the Company pursuant to registration rights granted by the
Company prior to the date of this Subscription Agreement. Notwithstanding
anything in this Subscription Agreement to the contrary, if the Commission
refuses to declare a Registration Statement filed pursuant to this Subscription
Agreement effective as a valid secondary offering under Rule 415 promulgated
pursuant to the Securities Act due to the number of securities included in such
Registration Statement relative to the outstanding number of shares of the
Common Stock, then, without any liability under Section 5(f) or any further
obligation to register such excess Registrable Securities, the Company shall be
permitted to reduce the number of Registrable Securities included in such
Registration Statement to an amount such that the number of securities included
in such Registration Statement does not exceed an amount that the Commission
allows for the offering thereunder to qualify as a valid secondary offering
under Rule 415. In this event, the Investor will have priority with respect to
the inclusion of the Common Shares and Warrant Shares vis-à-vis any shareholder
investing in the Company after the date of this Subscription Agreement The
Company shall not be liable for liquidated damages pursuant to Section 5(f)
under this Subscription Agreement or otherwise as to any Registrable Securities
which are not permitted by the Commission to be included in a Registration
Statement due solely to SEC Guidance from the time that it is determined that
securities are not permitted to be registered due to SEC Guidance or as to any
delay occasioned by such SEC Guidance solely to the extent it relates to the
time needed to reduce the amount of securities included in the Registration
Statement.  In such case, the liquidated damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. We
are currently unaware of circumstances under which the Commission may refuse to
declare a Registration Statement filed pursuant to this Subscription Agreement
effective as a valid secondary offering under Rule 415 due to the number of
securities included in such Registration Statement relative to the outstanding
number of shares of the Common Stock.
 
 
- 9 -

--------------------------------------------------------------------------------

 
“SEC Guidance” means (i) any written or oral guidance, comments, requirements or
requests of the Commission staff and (ii) the Securities Act.
 
(b) The Company will use its reasonable best efforts to cause such Registration
Statement to become effective. Subject to Section 5(a), the number of shares
designated in the Registration Statement to be registered shall include
appropriate language regarding reliance upon Rule 416 to the extent permitted by
the Commission.
 
(c) The Company will maintain the Registration Statement or post-effective
amendment filed under the terms of this Subscription Agreement effective under
the Securities Act until the earlier of (i) the date that all of the Registrable
Securities have been sold pursuant to such Registration Statement, (ii) all
Registrable Securities have been otherwise transferred to Persons who may trade
such shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend, (iii) all Registrable Securities may be sold
at any time, without volume or manner of sale limitations pursuant to Rule
144(k) or any similar provision then in effect under the Securities Act in the
opinion of counsel to the Company, or (iv) one year from the effective date of
the Registration Statement (the “Effectiveness Period”).
 
(d) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement, in making filings with NASD (including, without limitation, pursuant
to NASD Rule 2710), and in complying with applicable federal securities laws
(including, without limitation, all attorneys’ fees of the Company) shall be
borne by the Company. The Investor shall bear any cost of underwriting and/or
brokerage discounts, fees, and commissions, if any, applicable to the
Registrable Securities being registered and sold by an underwriter for the
Investor and the fees and expenses of their counsel. The Company shall use its
reasonable best efforts to qualify the Common Shares and Warrant Shares in the
State of residence of the Investor. However, the Company shall not be required
to qualify in any state which will require an escrow or other restriction
relating to the Company and/or the sellers, or which will require the Company to
qualify to do business in such state or require the Company to file therein any
general consent to service of process. The Company at its expense will supply
the Investor with copies of the applicable Registration Statement and any
prospectus included therein and other related documents in such quantities as
may be reasonably requested by the Investor.
 
(e) Certificates evidencing the Registrable Securities shall not contain any
legend: (i) following any sale of Common Shares or Warrant Shares pursuant to
Rule 144, or (ii) if such Common Shares or Warrant Shares are eligible for sale
under Rule 144(k); or (iii) following any sale of Common Shares or Warrant
Shares pursuant to the Registration Statement; provided, however, in connection
with the sale or transfer of the Common Shares or Warrant Shares, the Investor
hereby agrees to adhere to and abide by all prospectus delivery requirements
under the Securities Act and rules and regulations of the Commission and provide
the Company with customary documentation, as applicable. The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent promptly
upon request of the Investor if required by the Company’s transfer agent to
effect the removal of the legend hereunder.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(f) In the event that the Registration Statement is not filed as set forth in
above, and the Company does not use its reasonable best efforts to respond to
any comments of the SEC within twenty (20) business days following receipt
thereof, then the Company will issue to the Investor one and one-half percent
(1.5%) of the net proceeds received from such Investor in the Offering for no
additional cost. Additionally, for every thirty (30) days (or part hereof) that
the Company continues to be delayed from filing the Registration Statement with
the Commission or continues to fail to use its reasonable best efforts to
respond to any comments from the Commission, the Company will issue to the
Investor 1.5% (or the pro rata share thereof) of the net proceeds received from
the Investor in the Offering for no additional cost. All additional amounts that
may be issued as provided herein shall not exceed 8% of the net proceeds
received in the Offering. Such amounts shall be as partial compensation for such
failure and not as a penalty. The provisions of this paragraph 5(f) shall not
apply in the event the Company does not file as set forth above the Registration
Statement because the Company does not have available audited financial
statements required by the SEC of a company with which the Company has signed a
letter of intent to acquire.
 
(g) The Company will use its reasonable best efforts to prepare and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Registrable Securities under Rule 144 in
the event the Registration Statement is unavailable. The Company further
covenants that, in the event the Registration Statement is unavailable, it will
take such further action as any holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Person to
sell such Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
(h)  In the case of each registration effected by the Company pursuant to any
section herein, the Company will:
 
(i) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
registration statement;
 
(ii) Notify the Investor at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and at the request of the shareholders, prepare and furnish to
them a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the Investor,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing; provided that, for not more than 120 consecutive business days
(or a total of not more than 240 calendar days in any 12-month period), the
Company may delay the disclosure of material non-public information concerning
the Company the public disclosure of which at the time is not, in the good faith
opinion of the Company in the best interests of the Company and which may, based
on advice of outside counsel, be delayed under applicable law or regulation (an
“Allowed Delay”); provided, further, that the Company shall promptly (a) notify
the Investor in writing of the existence of (but in no event, without the prior
written consent of the Investor, shall the Company disclose to the Investor any
of the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay and (b) advise the Investor in writing to cease all
sales under such registration statement until the termination of the Allowed
Delay;
 
 
- 11 -

--------------------------------------------------------------------------------

 
(iii) Use its reasonable best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of a registration statement, and, if such
an order is issued, to obtain the withdrawal of such order at the earliest
possible moment and to notify the Investor (and, in the event of an underwritten
offering, the managing underwriter) of the issuance of such order and the
resolution thereof;
 
(iv) If NASD Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale of Registrable Securities by the Investor, make an Issuer
Filing with the NASD Corporate Financing Department pursuant to NASD Rule 2710
and respond within five business days to any comments received from NASD in
connection therewith.
 
(v) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission.
 
(i) To the extent the Investor includes any Common Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, the Company will indemnify
and hold harmless the Investor, its directors and officers, and each Person, if
any, who controls the Investor within the meaning of the Securities Act, from
and against, and will reimburse the Investor, its directors and officers and
each controlling Person with respect to, any and all loss, damage, liability,
cost, and expense to which Investor or such controlling Person may become
subject under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs, or expenses are caused by any untrue statement or alleged
untrue statement of any material fact contained in such registration statement,
any prospectus contained therein or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, damage, liability, cost or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
the Investor or any such controlling Person in writing specifically for use in
the preparation thereof.
 
(j) To the extent the Investor includes any Common Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, the Investor will indemnify
and hold harmless the Company, its directors and officers and any controlling
Person from and against, and will reimburse the Company, its directors and
officers and any controlling Person with respect to, any and all loss, damage,
liability, cost, or expense to which the Company, its directors and officers or
such controlling Person may become subject under the Securities Act or
otherwise, insofar as such losses, damages, liabilities, costs, or expenses are
caused by any untrue statement or alleged untrue statement of any material fact
contained in such registration statement, any prospectus contained therein or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
specifically for use in the preparation thereof and provided further, that the
maximum amount that may be recovered from the Investor shall be limited to the
amount of proceeds received by the Investor from the sale of such shares of the
Common Stock.
 
 
- 12 -

--------------------------------------------------------------------------------

 
(k) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable hereunder to
the extent permitted by law, provided that (i) no contribution shall be made
under circumstances where the indemnifying party would not have been liable for
indemnification pursuant to the provisions hereof, (ii) no seller of securities
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any seller of
securities who was not guilty of such fraudulent misrepresentation, and
(iii) the amount of the contribution together with any other payments made in
respect of such loss, damage, liability, or expense, by any seller of securities
shall be limited to the net amount of proceeds received by such seller from the
sale of such securities.
 
(l) The Investor will cooperate with the Company in connection with this
Subscription Agreement, including timely supplying all information and executing
and returning the Selling Securityholder Notice and Questionnaire attached
hereto as Exhibit B, and any other documents requested by the Company that are
required to enable the Company to perform its obligations to register the Common
Shares and Warrant Shares.
 
6. Other Agreements of the Company and the Investor.
 
(a) Acknowledgment of Dilution. The Company and Investor acknowledge that the
issuance of the Common Shares and the Warrant Shares will result in dilution of
the outstanding shares of Common Stock, which dilution may be substantial.
 
(b) Exercise Procedures. The form of Notice of Exercise included in the Warrants
sets forth the totality of the procedures required of the Investor in order to
exercise the Warrants.
 
(c) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Units hereunder for general working capital purposes. 
 
(d) Press Releases. The Company shall issue a press release or file a Current
Report on Form 8-K as required disclosing all material terms of the transactions
contemplated hereby upon the final closing of the offering and in its reasonable
discretion. No description of the Investor or reference to the Investor, other
than the identity of the Investor, may be made in any press release or filing
without the prior written approval of the Investor.
 
(e)  Confidentiality. The Investor agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose any
confidential, proprietary or secret information which the Investor may obtain
from the Company pursuant to financial statements, reports and other materials
or information submitted by the Company to such Investor pursuant to this
Subscription Agreement or otherwise (but not including the SEC Reports)
(“Confidential Information”), unless such Confidential Information is known, or
until such Confidential Information becomes known, to the public (other than as
a result of a breach of this section by such Investor); provided, however, that
the Investor may disclose Confidential Information (i) to his, her or its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring his, her or its
investment in the Company, or (ii) as may otherwise be required by law, provided
that the Investor takes reasonable steps to minimize the extent of any such
required disclosure and promptly notifies the Company when it becomes aware of
such legal requirement . 
 
7. Miscellaneous.
 
(a) Termination. The Investor agrees that he shall not cancel, terminate, or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein, and that this Subscription Agreement
shall survive the death or disability of the Investor. If the Company elects to
cancel this Subscription Agreement, provided that it returns to the Investor,
without interest and without deduction, all sums paid by the Investor, this
Offer shall be null and void and of no further force and effect, and no party
shall have any rights against any other party hereunder.
 
 
- 13 -

--------------------------------------------------------------------------------

 
(b)Entire Agreement. This Subscription Agreement, together with the exhibits
hereto, contains the entire understanding of the Company and the Investor with
respect to the subject matter hereof.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the second Business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (b) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be to the
Investor at his address set forth on the Investor Signature Page, and to the
Company at the addresses set forth in the SEC Reports.
 
(d) Amendments; Waivers. No provision of this Subscription Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, or in the case of a waiver, by the Company and the individual
Investor. No waiver of any default with respect to any provision, condition or
requirement of this Subscription Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.
 
(e) Construction. The headings herein are for convenience only, do not
constitute a part of this Subscription Agreement and shall not be deemed to
limit or affect any of the provisions hereof.
 
(f) Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of each Investor in the
Offering. The Investor may assign any or all of its rights under this
Subscription Agreement to any Person to whom the Investor assigns or transfers
any of the Common Shares or Warrant Shares.
 
(g) No Third-Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(h) Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees, or agents) shall be commenced
exclusively in the state and federal courts sitting in the State of Delaware.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of Wilmington, Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation,
and prosecution of such action or proceeding.
 
 
- 14 -

--------------------------------------------------------------------------------

 
(i) Survival. The representations and warranties contained herein shall survive
the closing of the transaction hereunder.
 
(j) Execution. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
This Subscription Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
(k) Severability. If any provision of this Subscription Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Subscription Agreement shall not in any
way be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.
 
(l) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
(m) Fees and Expenses. Except as provided in writing, the parties hereto shall
be responsible for their own legal and other expenses, if any, in connection
with this transaction.


 
 
 
- 15 -

--------------------------------------------------------------------------------

 



INVESTOR SIGNATURE PAGE FOR NEOSTEM, INC. SUBSCRIPTION AGREEMENT
Please print or type, Use ink only. (All Parties Must Sign)
 
The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports, this Subscription Agreement and their respective
exhibits and schedules, (ii) agrees to all the terms and conditions of this
Subscription Agreement, (iii) meets the suitability standards set forth herein
and (iv) is a resident of the state or foreign jurisdiction indicated below.
 

Dollar Amount of Units Subscribed for: $_______________               
If other than individual check one and
Name of Investor (Print)
 
indicate capacity of signatory under the
   
signature:
  
 
Trust
Name of Joint Investor (if any) (Print)
 
Estate
   
Uniform Gifts to Minors Act
  
 
State of ________________
Signature of Investor
 
Attorney-in-fact
   
Corporation
 
 
Other
Signature of Joint Investor (if any)
       
If Joint Ownership, Check one:
  
 
Joint Tenants with Right of
Capacity of Signatory (if applicable)
 
Survivorship
   
Tenants in Common
  
 
Tenants by the Entirety
Social Security or Taxpayer Identification Number
 
Community Property
     
Investor Address:
 
Backup Withholding Statement:
   
Please check this box only if the
  
 
investor is subject to backup
Street Address
 
withholding
 
   
  
 
Foreign Person:
City         State Zip         Code
 
Please check this box only if the
   
investor is a nonresident alien, foreign
Telephone: (       )
 
foreign partnership, foreign trust,
   
corporation, or foreign estate
     
Fax: (       )
 
Country ____________________
   
Passport # __________________
   
ID # _______________________
E-mail:
 
ID Type ____________________
     
Address for Delivery of Units (if different from above):
           
  
   
City         State Zip         Code
   


 
- 16 -

--------------------------------------------------------------------------------

 
 
THE SUBSCRIPTION FOR UNITS OF NEOSTEM, INC. BY THE ABOVE NAMED INVESTOR(S) IS
ACCEPTED THIS ________ DAY OF ____________, 2008.



 
NEOSTEM, INC.
             
By:
      
Name:
Robin L. Smith
 
Title:
Chairman and CEO







 
- 17 -

--------------------------------------------------------------------------------

 

Schedule A


U.S. Person


A "U.S. person" means:
 
i.
 
Any natural person resident in the United States;

 
ii.
 
Any partnership or corporation organized or incorporated under the laws of the
United States;

 
iii.
 
Any estate of which any executor or administrator is a U.S. person;

 
iv.
 
Any trust of which any trustee is a U.S. person;

 
v.
 
Any agency or branch of a foreign entity located in the United States;

 
vi.
 
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
vii.
 
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 
viii.
 
Any partnership or corporation if:

 

 
A.
Organized or incorporated under the laws of any foreign jurisdiction; and

 

 
B.
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.

 
 
- 18 -

--------------------------------------------------------------------------------

 

Schedule B


Non-U.S. Person


 
The following are not "U.S. persons":
 
 

 
i.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

 

 
ii.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

 

 
A.
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and

 

 
B.
The estate is governed by foreign law;

 

 
iii.
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

 

 
iv.
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

 

 
v.
Any agency or branch of a U.S. person located outside the United States if:

 

 
A.
The agency or branch operates for valid business reasons; and

 

 
B.
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

 

 
vi.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.



 
 
- 19 -

--------------------------------------------------------------------------------

 